DETAILED ACTION
Claims 1-28 are currently pending in this Office action.  Claims 18-25 are withdrawn as being directed to a non-elected invention.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL because it contains new grounds of rejection which were necessitated by amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), filed on 03/22/2021 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Response to Arguments
Applicant's arguments filed 03/22/2021 have been fully considered but they are not persuasive
Concerning the rejection under 35 U.S.C. 103 over Napier et al. (US 5292565 A) in view of Bradshaw et al. (US 2010/0113664 A1) and Olsen et al. (US 2007/0037926 A1), page 8 argues that “[o]ne of ordinary skill in the art would not have combined Napier with Bradshaw [n]or Olsen because they are directed to different types of products.”  Page 8 cites to In re Bigio for the proposition that “[i]n order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention.” In re Bigio, 381 F.3d 1320, 1325 (Fed. Cir. 2004). 
According to MPEP § 2141.01(a), the examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.
In other words, whether or not a reference is analogous art is determined in relation to the claimed invention, not to the other references applied.  Page 8 misapplies Bigio insofar as it argues that “in view of the entirety of Bradshaw and Olsen, one would have recognized that the plasticizers therein are directed to products structurally and functionally different from that of Napier.”  Here, the claimed invention is directed to a plastisol composition containing a first and optional second copolymer with a plasticizer mixture.  Bradshaw is analogous art insofar as it is directed to plasticizer compounds and blends thereof with other plasticizers for plasticizing polymers.  As such, Bradshaw is in the same field of endeavor as the presently claimed invention.  Olsen is also analogous art because it is also from the same field of endeavor, insofar as it concerns high-solvating plasticizers for PVC resins, such as copolymers of vinyl chloride with vinyl acetate, including plastisols prepared from the same.  [0003], [0004], [0011].
Even if “[t]here is no teaching or suggestion in Bradshaw about using the plasticizer in an ink roll,” as argued on page 9, the present claims are directed to a plastisol composition not to an ink ribbon. Napier already teaches a plastisol composition and at Col. 3 lines 43-44 permits “any conventional plasticizer” therein. Bradshaw was combined therewith to teach a combination of benzyl butyl cyclo-1,2-dicarboxylate with such plasticizers like dioctyl terephthalate to plasticize thermoplastic polymers (including vinyl chloride-vinyl acetate copolymers). [0061], [0063], [0067].  Examiner disagrees with applicant’s argument on pages 9-10 that “Napier requires that the plasticizer suit a particular purpose” and so the “structures and characteristics of Napier are clearly different from that of Bradshaw.”  This is an overly narrow reading of the reference that disregards Napier’s broader disclosure.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  As already discussed, Napier is inclusive as to the conventional plasticizers employed.
As for the combination of Napier with Olsen, page 9 likewise argues that “Olsen similarly fails to teach or suggest the microporous ink ribbon structure of Napier.” This is also irrelevant. The present claims are directed to a plastisol composition not to an ink ribbon. As stated above, Napier already teaches a plastisol composition comprising a plasticizer and is permissive as to the plasticizer species. Olsen is directed to plasticizer compositions, where [0011] prepares vinyl chloride plastisols from the same.  The argument on page 9 that “the microporous structure of Napier is impregnated with ink, while the product of Olsen is designed to be stain resistant” is not persuasive.  The broader disclosure of Olsen is not concerned with a stain resistant product.  For instance, [0003] mentions inks twice as suitable applications for its invention.  One of ordinary skill in the art would thus find that it proper to combine Napier with Olsen based upon the reference’s broader teaching.
Page 10 attempts to clarify that “the entirety of Bradshaw or Olsen indicates the incompatibility of plasticizers therein with the ink ribbon of Napier.”  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.  In this case, applicant has not demonstrated by evidence on the record that the plasticizers would incompatible as alleged.
Pages 10-11 takes issue with the citation of Bradshaw [0005] for adding its disclosed plasticizers as “compounds that are added to polymer resins to impart softness and flexibility.”  The remarks reason that “[b]ecause plasticizers have different characteristics and are incorporated in different compositions for different purposes, one of ordinary skill in the art would not have relied upon a single sentence to selected a plasticizer for universal applications.”  This is not persuasive because the discussion of Bradshaw highlights the specific advantages of combining its asymmetric cyclic plasticizers with other Id.  As such, applicant’s argument fails. 
Relatedly, page 11 takes issue with the Examiner’s reliance on [0100] of Bradshaw, which teaches that its cyclohexane-based plasticizers outperform the prior art plasticizers with respect to at least one of fusion time, kerosene extraction, cold flex, or volatility.  Whether or not prior art plasticizers “BBP and DINP each have its own advantages” misses the point.  The cyclohexane-based plasticizers of Bradshaw are still shown to be advantageous based upon the cited disclosure.  
As in previous responses, page 11 argues that “Bradshaw discloses a large number of potential combinations of plasticizers but […] lacks any teaching or guidance towards the specific combination of BBDC with DOTP.”  The same page argues that “BBDC is one of 13 compounds in Examples 1 to Example 13, which merely illustrate the synthesis of compounds of Formula I” and that Table 1 “does not even reference BBDC.”  Precisely because of Bradshaw’s disclosure of BBDC in Example 4 under [0087] as one such inventive mixed alkyl/aryl asymmetric cyclic diester, one of ordinary skill in the art would readily envisage and select BBDC as an exemplary alkyl/aryl asymmetric diester plasticizer of its invention.  Even without relying on Table 1, the reference at [0005] explains the state of the art, in which one ordinary skill in the art would understand that plasticizers “impart softness and flexibility” to polymer resins. As for its combination with DOTP, the reference expressly contemplate combining the inventive plasticizer with other plasticizers. Abstract, [0063]. Claim 8, [0067] specifically enumerate dioctyl terephthalate as a “second plasticizer” with the inventive plasticizer (“first plasticizer”).  Therefore, the combination of Napier and Bradshaw is still deemed proper.
As for the combination of Napier with Olsen, page 14 argues that “the properties of a given plasticizer combination may vary depending upon it[sp] constituents and one of ordinary skill in the art could not have singled out the plasticizers mixture of Olsen to combine with Napier or Bradshaw.”  This is not persuasive because, as discussed in the previous Office action at pages 3-4, Olsen [0003] explains that DBTP is advantageous over conventional phthalate and benzoate plasticizers because it is high-solvating but have better low temperature properties, similar or better stain resistance, and retains lower viscosity over time.  In addition, a plasticizer combination of dioctyl terephthatlate (DOTP) and dibutyl terephthalate (DBTP) is also taught as advantageous.  Example 4 under [0025] discloses a plasticizer 
Finally, page 14-15 allege unexpected results based upon the 37 CFR 1.132 declaration filed on 03/22/2021.  This is not persuasive because declarant’s arguments, while relevant, are insufficient to overcome the rejections of record.  Paragraph 9 of the declaration finds that it “was unexpected that a plastisol composition containing a 3-plasticizer combination […] and a copolymer of vinyl chloride and vinyl acetate exhibited an excellent profile.”  The same paragraph makes comparisons with plastisols based upon individual plasticizers (DOTP, BBDC), but does not provide the experimental conditions and results supporting the same.  Similarly, ¶¶ 10-13 provides comparisons containing TXIB with DOTP; combinations of DOTP and DBTP; BBDC and DOTP; as well as BBDC and DBTP, however the declaration also does not provide experimental conditions for and results supporting each of the conclusions made.  As such the proffered evidence does not overcome the prior art rejections.
As such, claims 1-17 remain unpatentable over the previously cited art.  Claims 26-28 are addressed further below.

Specification
The previous objection to the specification is withdrawn in light of the amendment correcting [0087].

Claim Rejections - 35 USC § 112
The previous indefiniteness rejection of claims 1-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn in light of applicant’s amendment correcting the same.

Claim Rejections - 35 USC § 103
Claims 1-5, 7-10, 16, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Napier et al. (US 5292565 A) in view of Bradshaw et al. (US 2010/0113664 A1) and Olsen et al. (US 2007/0037926 A1).
With respect to claim 1, Napier teaches a plastisol blend comprising a thermoplastic resin powder, a plasticizer, and an ink. Col. 2 lines 42-45. The thermoplastic resin powder contains vinyl chloride-vinyl acetate copolymers in the form of small plastic particles sized 1 to 20 µm (first copolymer) and large plastic particles sized 200 to 400 µm (second copolymer) at a weight ratio of 4:1 to 1:10. Col. 3 lines 6-15, 19-25.
Napier differs from the present claim because, while Col. 3 lines 43-44 permits “any conventional plasticizer,” it is silent as to a mixture comprising at least three plasticizers as claimed.
As to i), Bradshaw at Example 4 discloses benzyl butyl cyclo-1,2-dicarboxylate. The asymmetric cyclic ester is readily combined with other plasticizers, including dioctyl terephthalate, to plasticize thermoplastic polymers (including vinyl chloride-vinyl acetate copolymers). [0061], [0063], [0067].  Plasticizers containing the same exhibit faster fusion time and lower volatility than prior art plasticizers such as phthalate-based plasticizers. [0100]. [0005] teaches that such plasticizers “are compounds that are added to polymers resins to impart softness and flexibility.”
Given that Napier includes plasticizer in its plastisol and the advantages of including a combination of benzyl butyl cyclo-1,2-dicarboxylate and dioctyl terephthalate as plasticizer taught by Bradshaw, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a plasticizer mixture containing at least benzyl butyl cyclo-1,2-dicarboxylate and dioctyl terephthalate in order to provide softness and flexibility.
As to ii), Olsen at Example 4 under [0025] discloses a plasticizer blend of dioctyl terephthatlate (DOTP) and dibutyl terephthalate (DBTP) at a 75:25 ratio. Table VII under [0026] demonstrates that the composition exhibits improved gel time and torque as compared to a plasticizer without the combination.
Example 6 combines DBTP with 2,2,4-trimethyl-1,3 pentane diisobutyrate. [0003] explains that DBTP is advantageous over conventional phthalate and benzoate plasticizers because they are high-solvating but 
Given that Napier teaches plasticizer in its plastisol and the advantages of including a combination of plasticizers taught by Olsen it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further include dibutyl terephthalate in the plasticizer in order to provide improved gel time, low temperature properties, stain resistance, and low viscosity over time.
With respect to claim 2, Napier at Col. 3 lines 35-39 explains that the plastisol mixture contains 14 to 50 weight percent plasticizer.
With respect to claim 3, Napier at claim 3 explains that the first polymer has a vinyl acetate content of 4-5 percent by weight.
With respect to claim 4, Napier discloses that resin powder contains vinyl chloride-vinyl acetate copolymers, including small plastic particles sized 1 to 20 µm as the first copolymer. Col. 3 lines 6-15.
With respect to claim 5, Napier at resin powder contains vinyl chloride-vinyl acetate copolymers, including large plastic particles sized 200 to 400 µm as the second copolymer. Col. 3 lines 6-15.
With respect to claim 7, the plastisol of Napier contains plasticizer, but the reference is silent as to a content of dioctyl terephthalate relative to the combination of vinyl chloride-vinyl acetate copolymers therein.
Olsen at Example 4 under [0025] discloses a plasticizer blend of dioctyl terephthatlate (DOTP) and dibutyl terephthalate (DBTP) at a 75:25 ratio. Table VII under [0026] demonstrates that the composition exhibits improved gel time and torque as compared to a plasticizer without the combination. When employed in a composition, [0006] discloses that the content of plasticizer to plasticizers is about
40 to 80 parts per hundred parts of thermoplastic. Where the plasticizer is the blend of Example 4, the relative content of DOTP is 10 to 20 parts per hundred parts of thermoplastic.
Given that Napier teaches plasticizer in its plastisol and the advantages of including a combination of plasticizers taught by Olsen it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include dioctyl terephthalate in the 
With respect to claim 8, the plastisol of Napier contains plasticizer, but the reference is silent as to a content of benzyl butyl 1,2-cyclohexyldicarboxylate relative to the combination of vinyl chloride-vinyl acetate copolymers therein.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Bradshaw at Example 4 discloses benzyl butyl cyclo-1,2-dicarboxylate. The relative polymer to plasticizer ratio is 100:5 to 100:300. [0038]. Plasticizers containing the same exhibit faster fusion time and lower volatility than prior art plasticizers such as phthalate-based plasticizers. [0100].
Given that Napier includes plasticizer in its plastisol and the advantages of including a combination of benzyl butyl cyclo-1,2-dicarboxylate as plasticizer taught by Bradshaw, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include benzyl butyl cyclo-1,2-dicarboxylate in the claimed amount in order to plasticize the copolymers of Napier with faster fusion time and lower volatility than prior art plasticizers.
With respect to claim 9, the plastisol of Napier contains plasticizer, but the reference is silent as to a content of dibutyl terephthalate relative to the combination of vinyl chloride-vinyl acetate copolymers therein.
Olsen at Example 4 under [0025] discloses a plasticizer blend of dioctyl terephthatlate (DOTP) and dibutyl terephthalate (DBTP) at a 75:25 ratio. Table VII under [0026] demonstrates that the composition exhibits improved gel time and torque as compared to a plasticizer without the combination.
When employed in a composition, [0006] discloses that the content of plasticizer to plasticizers is about
40 to 80 parts per hundred parts of thermoplastic. Where the plasticizer is the blend of Example 4, the relative content of DBTP is 30 to 60 parts per hundred parts of thermoplastic. [0003] explains that DBTP is advantageous over conventional phthalate and benzoate plasticizers because they are high-solvating but have better low temperature properties, similar or better stain resistance, and retain lower viscosity over time.

With respect to claim 10, Napier at Col. 4 line 4 discloses that the composition also contains pigment.
With respect to claim 16, Napier is silent as to a species of lubricant species as claimed.
Bradshaw at claim 14 discloses chlorinated paraffin as a plasticizer that can be further combined with the asymmetric cyclic ester plasticizer therein. As taught by [0100], when combined with the cyclic plasticizer, plasticizers containing the same exhibit faster fusion time and lower volatility than prior art plasticizers such as phthalate-based plasticizers.
Given that Napier teaches that its plastisol contains a plasticizer and the advantages of the combination of an asymmetric plasticizer and a paraffin taught by Bradshaw, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a plastisol further containing a paraffin wax as claimed in order to provide faster fusion time and lower volatility than one prepared using prior art plasticizers.
With respect to claim 26, Napier discloses that the thermoplastic resin powder contains vinyl chloride-vinyl acetate copolymers in the form of small plastic particles sized 1 to 20 µm (first copolymer) and large plastic particles sized 200 to 400 µm (second copolymer).  Col. 3 lines 6-15, 19-25.
With respect to claim 27, Napier at Col. 3 lines 43-44 permits “any conventional plasticizer useful in combination with the resin selected.  While it permits phthalate plasticizers, it does not require phthalate plasticizers.  As already discussed above, a combination of non-phthalate plasticizers is taught by the combination of Napier with Bradshaw and Olsen discussed above with respect to claim 1.
With respect to claim 28, the presently claimed limitation “is configured for being printed on a textile substrate” is interpreted as an intended use of the claimed plastisol composition.  This limitation does not limit the structure of the claimed composition itself.  
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Napier et al. (US 5292565 A), Bradshaw et al. (US 2010/0113664 A1), and Olsen et al. (US 2007/0037926 A1) as applied to claim 10 above, and further in view of Beeler et al. (US 3466223 A).
Napier at Col. 3 lines 43-44 permits any conventional plasticizer in its plastisol, but the reference is silent as to a content of 2,2,4-trimethyl-1,3-pentanediol diisobutyrate relative to the combination of vinyl chloride-vinyl acetate copolymers therein.
Beeler at abstract teaches a coating containing a vinyl chloride resin and 8-13 parts of 2,2,4-trimethyl-1,3-pentanediol diisobutyrate per hundred parts of resin. When employed in this amount, the 2,2,4-trimethyl-1,3-pentanediol diisobutyrate imparts flexibility and wearing properties without increasing susceptibility to staining. Col. 1 line 64 to Col. 2 line 6.
Given that Napier includes a plasticizer and the advantages of including an amount of 2,2,4- trimethyl-1,3-pentanediol diisobutyrate taught by Beeler, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a content of 2,2,4-trimethyl-1,3-pentanediol diisobutyrate as claimed in order to increase flexibility and wearing properties without increase susceptibility to staining.

Claims 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Napier et al. (US 5292565 A), Bradshaw et al. (US 2010/0113664 A1), and Olsen et al. (US 2007/0037926 A1) as applied to claim 10 above, and further in view of Gerace (US 5658969 A) as evidenced by Richardson et al. (US 4115292 A).
With respect to claim 11, Napier discloses a plastisol composition, but is silent as to a wetting agent and/or dispersing agent species as claimed.
Gerace at abstract discloses plastisol coatings containing hollow microspheres, silica, and a surfactant that wets the surface of the same. Both the surface of the wetting agent and microspheres are 
Given that both Napier and Gerace are both directed to plastisol compositions and the advantages of further including a wetting agent and/or dispersing agent taught by Gerace, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a species of wetting agent and/or dispersing agent as claimed in order to reduce plastisol viscosity and reduce friction/heat during mixing.
With respect to claim 13, Napier discloses a plastisol composition, but is silent as to a filler species as claimed.
Gerace at abstract discloses plastisol coatings containing hollow microspheres, silica, and a surfactant that wets the surface of the same. Silica is an inert filler component serves as an extender and reinforcing agent for the plastisol composition that is less expensive and more processible than those commonly employed. Col. 17 lines 49-52, Col. 18 lines 17-26, 33. The hollow microspheres are included to provide plastisol coatings with reduced bulk density. Col. 2 lines 60-63.
Given that both Napier and Gerace are both directed to plastisol compositions and the advantages of further including a filler taught by Gerace, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a species of filler as claimed in order to inexpensively extend or reinforce the plastisol as well as to reduce its bulk density.
With respect to claim 14, Napier discloses a plastisol composition, but is silent as to a blowing agent species as claimed.
Gerace at abstract discloses plastisol coatings containing hollow microspheres, silica, and a surfactant that wets the surface of the same. The hollow microspheres are expandable and are included to provide plastisol coatings with reduced bulk density. Col. 2 lines 60-63, Col. 9 lines 1-2, Col. 16 lines 1-
2. This is advantageous in commercial coating and adhesive applications. Col.1 lines 5-11.

With respect to claim 15, Napier discloses a plastisol composition, but is silent as to silica as rheology modifier and/or thixotropic agent species as claimed.
Gerace at abstract discloses plastisol coatings containing hollow microspheres, silica, and a surfactant that wets the surface of the same. Silica is an inert filler component serves as an extender and reinforcing agent for the plastisol composition that is less expensive and more processible than those commonly employed. Col. 17 lines 49-52, Col. 18 lines 17-26, 33.
Given that both Napier and Gerace are both directed to plastisol compositions and the advantages of further including silica as taught by Gerace, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a species of rheology modifier and/or thixotropic agent as claimed in order to inexpensively extend or reinforce the plastisol.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Napier et al. (US 5292565 A),
Bradshaw et al. (US 2010/0113664 A1), and Olsen et al. (US 2007/0037926 A1) as applied to claim 10 above, and further in view of Tai, H.J., “Processing and Properties of High-Temperature Creep-Resistant
PVC Plastisols,” Polym. Eng. Sci., 39(7), July 1999, pp. 1320-1327.
With respect to claim 12, Napier discloses a plastisol composition, but is silent as to a crosslinking agent species as claimed.
Tai at abstract teaches preparing a vinyl chloride plastisol by including trimethylopropane trimethacrylate and peroxide therein. According to abstract, these additives facilitate crosslinking and so promotes high temperature creep resistance of the resulting plastisol.
Given that Napier and Tai are both directed to plastisol compositions, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Napier et al. (US 5292565 A),
Bradshaw et al. (US 2010/0113664 A1), and Olsen et al. (US 2007/0037926 A1) as applied to claim 10 above, and further in view of Govindan (US 4904285 A).
With respect to claim 17, Napier discloses a plastisol composition, but is silent as to a crosslinking agent species as claimed.
Govindan at abstract discloses ammonium salts as antistatic agents for synthetic polymer articles. The antistatic agent is readily incorporated into vinyl chloride-vinyl acetate copolymers. Col. 5 line 7, Col. 4 lines 36-40. According to Col. 1 lines 57-64, the ammonium salts advantageously have thermal stability and improve antistatic properties (static build-up or better surface charge dissipation) of polymeric materials containing the same. This avoids contamination, handling, processing, or stability issues associated with materials prepared using prior art antistatic agents. Col. 1 lines 15-30, 36-42.
Given that Napier is directed to a plastisol composition containing vinyl chloride-vinyl acetate copolymers and the advantages of the antistatic agents taught by Govindan, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further include an ammonium salt as antistatic agent in order to stably improve antistatic properties of the composition.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522.  The examiner can normally be reached on Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768